DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
 
	Response to Amendment
- Claims 1-2, 6-10, 14-17 and 21-24 are pending.
- Claims 1, 9 and 17 have been amended.
- Claims 1-2, 6-10, 14-17 and 21-24  are rejected.

				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-10, 15, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jha (Pub. No. US 2015/0223117 A1) in view of Gao e al. (Pub. No. US 2014/0204771 A1) , and,  further in view of Xu et al. (Pub. No. US 2015/0358866 A1; published on December 10, 2015).
Regarding claims 1 and 9, Jha discloses at least one processor; (See ¶0043, a processor cam execute any type of instruction) and a memory storing instructions executable by that least one processor, (See ¶0043, memory element being able to store instructions in non-transitory media; processor can execute any type of instructions) wherein the instructions cause the at least on processor to: the handover request message comprises indicating a first mapping relationship between a flow of the mobile device and an radio bearer of the source base station;( handover requests of UE 14 from source eNB 16(1) to target eNB 16(2) and 16(3) may include information on mandatory bearers required by the application executing at UE 14. For example, the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE (for example, to maintain a specific QoS; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer) based on the first mapping relationship, determining, by the target base station, (the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer)  a second mapping relationship between the flow of the mobile device, and a radio bearer of the target base station; (See ¶0010, with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0017, target eNB to admit the establishment requests for new radio bearers; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5; interpreted the target base station has mapping relationship between its bearer and the UE flow) transmitting, by the target base station, a handover acknowledgement message to  the source base station (See ¶0010, The target eNBs 16(1) and 16(2) can respond with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5) determining, by the target base station, to admit the mobile device; (See ¶0017, Admission control may be performed by the target eNB to admit or reject the establishment requests for new radio bearers in the handover request message; See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge) establishing, by the target base station for the mobile device, a radio bearer in a target cell of the target base station based on the radio bearer of the source base station for the flow (See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge; See ¶0031, if bearers with QCI-1, QCI-5, and QCI-2 may be marked mandatory by the operator for a specific application, and handover request 34 includes bearers with QCI-1 and QCI-5, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5 )
Jha fails to disclose receiving a handover request message from a source base station, wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; receiving, by the target base station, data packet of the flow of the mobile device from the source base station through a tunnel between the target base station and the source base station, and the tunnel is established for the first radio bearer of the source base station
Gao discloses receiving a handover request message from a source base station, (See ¶0241, The macro eNB 104 sends (at 2010) an Offload Request message to the LeNB 108) wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; (See ¶0241, The Offload Request message can include certain information, including information identifying the radio access bearer(s) to be offloaded, UE profile information (to identify the UE that is the subject of the data offload), quality-of-service (QoS) profile information (to describe the QoS associated with communications with a UE 110) receiving, by the target base station, (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1) data packet of the flow of the mobile device from the source base station through a tunnel between the target base station and the source base station, (See ¶0270, For each E-RAB that the target LeNB has decided to admit, the target LeNB may include a DL GTP Tunnel Endpoint IE within the E-RABs Admitted Item IE of the Offload Request Acknowledge message to indicate that the target LeNB accepts the proposed offload of downlink data for this E-RAB and the corresponding address at the LeNB for the macro eNB to forward DL data associated to the E-RAB.) and the tunnel is established for the first radio bearer of the source base station (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  receiving a request with mapping between flow id and radio bearer from the source enb to target enb to include the request can further include a Qos information and radio bearer ID. The motivation to combine is to improve mobility efficiency during transfer of a UE between a macro cell and a small cell (See ¶0232).
However, Jha in view of Gao fails to disclose transmitting, by the target base station, the data packet of the flow on the radio bearer of the target base station to the mobile device
Xu disclose  transmitting, by the target base station, the data packet of the flow on the radio bearer of the target base station to the mobile device (See ¶0249, case a request for addition of an SCG bearer is sent from the MeNB, the SeNB may assign a radio resource to the terminal considering the received E-RAB QoS parameter information; See ¶0250, The SeNB may configure a transport bearer for transmitting uplink/downlink traffic of the terminal)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting a request indicate the bearer and qci to include target base station configuring a bearer for transmitting uplink and downlink traffic of the terminal. The motivation to combine is efficiently supporting a dual connectivity operation in a heterogeneous network (See ¶0004).
Regarding claims 2, 10 and 23, Jha to disclose the QoS information comprises QoS class identifier (QCI), guaranteed bit rate (GBR), or maximum rate. (the QOS comprising QCI see ¶0016)
Regarding claims 7 and 15, Jha discloses the target base station receives the handover request message via a direct interface between the target base station and the source base station. (See ¶0014, HO mechanism include certain information for the handover in the handover request message through a X2)
Regarding claim 17, Jha discloses a non-transitory computer-readable storage medium storing a program which, when executed by a processor in a target base station, cause the target base station to implement operations comprising: (See ¶0043, memory element being able to store instructions in a non-transitory media; a processor to execute any type of instructions) the handover request message comprises indicating a first mapping relationship between a flow of the mobile device and an radio bearer of the source base station;( handover requests of UE 14 from source eNB 16(1) to target eNB 16(2) and 16(3) may include information on mandatory bearers required by the application executing at UE 14. For example, the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE (for example, to maintain a specific QoS; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer) determine, based on the first mapping relationship (the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer)  a second mapping relationship between the flow of the mobile device, and a radio bearer of the target base station; (See ¶0010, with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0017, target eNB to admit the establishment requests for new radio bearers; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5; interpreted the target base station has mapping relationship between its bearer and the UE flow) transmitting, by the target base station, a handover acknowledgement message to  the source base station (See ¶0010, The target eNBs 16(1) and 16(2) can respond with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5) determining, by the target base station, to admit the mobile device; (See ¶0017, Admission control may be performed by the target eNB to admit or reject the establishment requests for new radio bearers in the handover request message; See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge) establishing, by the target base station for the mobile device, a radio bearer in a target cell of the target base station based on the radio bearer of the source base station for the flow (See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge; See ¶0031, if bearers with QCI-1, QCI-5, and QCI-2 may be marked mandatory by the operator for a specific application, and handover request 34 includes bearers with QCI-1 and QCI-5, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5 )
Jha fails to disclose receiving a handover request message from a source base station, wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; receiving the data packet of the flow for the mobile device from the source base station through a tunnel between the target base station and the source base station, and the tunnel is established for the first radio bearer of the source base station
Gao discloses receiving a handover request message from a source base station, (See ¶0241, The macro eNB 104 sends (at 2010) an Offload Request message to the LeNB 108) wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; (See ¶0241, The Offload Request message can include certain information, including information identifying the radio access bearer(s) to be offloaded, UE profile information (to identify the UE that is the subject of the data offload), quality-of-service (QoS) profile information (to describe the QoS associated with communications with a UE 110) receiving, by the target base station, (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1) data packet of the flow for the mobile device from the source base station through a tunnel between the target base station and the source base station, (See ¶0270, For each E-RAB that the target LeNB has decided to admit, the target LeNB may include a DL GTP Tunnel Endpoint IE within the E-RABs Admitted Item IE of the Offload Request Acknowledge message to indicate that the target LeNB accepts the proposed offload of downlink data for this E-RAB and the corresponding address at the LeNB for the macro eNB to forward DL data associated to the E-RAB.) and the tunnel is established for the first radio bearer of the source base station (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  receiving a request with mapping between flow id and radio bearer from the source enb to target enb to include the request can further include a Qos information and radio bearer ID. The motivation to combine is to improve mobility efficiency during transfer of a UE between a macro cell and a small cell (See ¶0232).
However, Jha in view of Gao fails to disclose transmitting the data packet of the flow on the radio bearer of the target base station to the mobile device
Xu disclose  transmitting, by the target base station, the data packet of the flow on the radio bearer of the target base station to the mobile device (See ¶0249, case a request for addition of an SCG bearer is sent from the MeNB, the SeNB may assign a radio resource to the terminal considering the received E-RAB QoS parameter information; See ¶0250, The SeNB may configure a transport bearer for transmitting uplink/downlink traffic of the terminal)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting a request indicate the bearer and qci to include target base station configuring a bearer for transmitting uplink and downlink traffic of the terminal. The motivation to combine is efficiently supporting a dual connectivity operation in a heterogeneous network (See ¶0004).
Regarding claim 21, Jha discloses the apparatus is a component of a base station that acts as a target base station in a handover process. (See ¶0042, include suitable interface for receiving and transmitting communicating data)
Regarding claim 22, Jha discloses the apparatus is the target base station in a handover process. (See ¶0008, handover request being sent by the first enb to a second enb)
Claims 6 , 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Gao, Xu and Raghothaman et al. (Pub. No. US 2013/0324114 A1; hereinafter Rag ).
Regarding claims 6, 14 and 24, Jha in view of Gao and Xu fails to disclose receiving, by the target base stations an end marker indicating an end of transmission of the data packet received from the source base station.
Rag discloses receiving, by the target base stations an end marker indicating an end of transmission of the data packet received from the source base station. (See ¶0103, the end marker functionality may be used for denoting a switch in the data path from source to target eNB;  sending a signal to a WTRU to start transmitting and receiving on the direct path starting from indicated PDCP sequence number (SN) in the end marker; interpreted that end marker is transmitted from source to target enb and from target to UE)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system to include an end marker indicating the end of transmission. The motivation to combine is enable WTRUs to move from infrastructure links to direct links in an efficient manner, with reasonable delays, and with no loss of data in the process (See ¶0074).
Claims  8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Gao, Xu and Ho et al. (Pub. No. US 2009/0061876 A1; hereinafter Ho).
Regarding claims 8 and 16, Jha in view of Gao and Xu fails to disclose receiving, by the target base station, a data packet of the flow from a core network; and transmitting, by the target base station, the data packet of the flow from the core network to the mobile device.
Ho discloses receiving, by the target base station, a data packet of the flow from a core network; (See ¶0038-0039, the MME/SAE gateway may send packets for the UE to the target Enb via the S1 interface) and transmitting, by the target base station, the data packet of the flow from the core network to the mobile device. (See ¶0040, the target enb may send all of the packets forwarded from the source enb before sending any of the packets received from the SAE gateway to the UE)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system to include transmitting packets from the gateway. The motivation to combine is to send the unsent data from the source base station and the new data from the system in the proper order and as quickly and efficiently as possible (See ¶0006).
Response to Arguments
Applicant's arguments filed toward claims 1, 9 and 17 have been fully considered but they are not persuasive. Applicants arguments Jha fails to disclose “determining, by the target base station, to admit the mobile device; establishing, by the target base station for the mobile device, a radio bearer in a target cell of the target base station based on the radio bearer of the source base station for the flow.” Examiner respectfully disagrees with applicant. Jha discloses determining, by the target base station, to admit the mobile device; (See ¶0017, Admission control may be performed by the target eNB to admit or reject the establishment requests for new radio bearers in the handover request message; See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge) establishing, by the target base station for the mobile device, a radio bearer in a target cell of the target base station based on the radio bearer of the source base station for the flow (See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge; See ¶0031, if bearers with QCI-1, QCI-5, and QCI-2 may be marked mandatory by the operator for a specific application, and handover request 34 includes bearers with QCI-1 and QCI-5, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5 )
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al. (Pub. No. US 2012/0320745 A1)- QoS parameters of bearer level include QoS Class Identifier (QCI), Allocation and Retention Priority (ARP), GBR, Maximum Bit Rate (MBR) and Aggregated Maximum Bit Rate (AMBR), wherein the QCI is a quantity level used for representing parameters of an access point transmitted and processed by a data packet for controlling the bearer level, and the main object of the ARP is to decide whether to accept or reject a bearer establishment or modification request in the case of limited resources.
Sarkar et al. (Patent No. US 9,253,704 B1)- the first request includes all mandatory Radio Access Bearers (RABs) to be admitted by the first target eNB as part of supporting one or more Quality of Service Class Identifiers (QCIs) associated with the service; receiving a first indication from the first target eNB that the first target eNB has admitted some but not all of the mandatory RABs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/               Primary Examiner, Art Unit 2472